In a proceeding pursuant to article 78 of the CPLR to annul respondents’ determination terminating appellant’s employment, the appeal is from an order-judgment of the Supreme Court, Putnam County, entered April 8,1974, which granted respondents’ motion to dismiss the petition on the ground of the expiration of the four-month Statute of Limitations (CPLR 217). Order-judgment reversed, with $20 costs and disbursements, and respondents’ motion denied, upon the authority of Matter of Wininger v. Williamson (46 A D 2d 689). Respondents’ time to answer the petition is extended until 20 days after entry of the order to- be made hereon. Latham, Acting P. J., Shapiro, Cohalan, Brennan and Benjamin, JJ., concur.